Citation Nr: 1737212	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  15-23 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from May 1982 to September 1982.  The record indicates that she also had additional service with the Michigan Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of this claim was subsequently transferred to the RO in St. Louis, Missouri.

The Veteran appeared and testified before the undersigned Veterans Law Judge at an October 2016 hearing held in Houston, Texas.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand in this matter is necessary to allow for further development of the Veteran's claim, including obtaining outstanding National Guard and Social Security Administration (SSA) records.

As part of its duty to assist, the VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits.  38 U.S.C.A. 5103A(a)(1) (West 2004).  This includes making reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C.A. 5103A(b)(1).  When VA is informed of any potentially relevant records, VA must seek to obtain the records prior to deciding the case or explain its failure to do so.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The record indicates that the Veteran was awarded disability benefits administered by SSA in January 2013.  In her decision awarding benefits, the Administrative Law Judge who decided the Veteran's claim cited, in part, numbness in the Veteran's left foot and diminished ankle reflexes.  Although the record contains the particular medical record referenced in the Administrative Law Judge decision, it appears that that treatment note was independently submitted by the Veteran and the Veteran's claims file does not include any other medical records relied upon in that ultimate award of SSA benefits.  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  Therefore, the RO should contact SSA to secure any records relating to a claim for disability benefits.

At the hearing, there was also some confusion regarding the Veteran's specific dates of service.  Although the Veteran's record indicates that she served on active duty in the U.S. Army from May 1982 to September 1982, the Veteran testified that she had subsequent service in the Army National Guard.  She also stated that she had personally gone to the National Archives offices in St. Louis, Missouri, and obtained records relating to her National Guard service.  Although the RO attempted to secure the Veteran's personnel records relating to this service by way of correspondence from June 2012, the record does not contain any response to the RO's requests.  The claims file is also devoid of any medical or personnel records relating to any active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  As such, the RO should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask her to provide any records that have not yet been submitted relating to her service in the Army National Guard, to include those to which she referred at the hearing.  Associate any records received with the Veteran's claims file.

2.  If no records are obtained from the Veteran, or if additional records are identified but are unavailable, make reasonable efforts to obtain those records or any medical or personnel records relating to the Veteran's service in the Army National Guard. 

3.  Contact SSA and request all records related to the Veteran's award of disability benefits that are not currently in the Veteran's claims file.  These records should include any medical records relied upon by SSA in making its decision.  Any records obtained should be associated with the Veteran's claims file.  Any negative reply must be included in the claims folder.

4.  Conduct any additional discovery deemed necessary, to include consideration of whether an addendum opinion is necessary.

5.  Thereafter, readjudicate the Veteran's claims.  If the claim remains denied, the Veteran should be provided a supplemental statement of the case.  After the Veteran and her representative have been given an appropriate amount of time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




